Name: Commission Implementing Regulation (EU) 2019/626 of 5 March 2019 concerning lists of third countries or regions thereof authorised for the entry into the European Union of certain animals and goods intended for human consumption, amending Implementing Regulation (EU) 2016/759 as regards these lists (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: international trade;  agricultural activity;  health;  cooperation policy;  foodstuff;  fisheries;  animal product;  trade
 Date Published: nan

 17.5.2019 EN Official Journal of the European Union L 131/31 COMMISSION IMPLEMENTING REGULATION (EU) 2019/626 of 5 March 2019 concerning lists of third countries or regions thereof authorised for the entry into the European Union of certain animals and goods intended for human consumption, amending Implementing Regulation (EU) 2016/759 as regards these lists (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) No 1107/2009, (EU) No 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulations (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular Article 127(2) thereof, After consulting the Standing Committee on Plants, Animals, Food and Feed, Whereas: (1) Regulation (EU) 2017/625 lays down rules for official controls and other control activities performed by the competent authorities of the Member States in order to verify compliance with Union legislation in the area of, among others, food safety at all stages of the production, processing and distribution process. In particular, it provides that certain animals and goods are only to enter the Union from of a third country or region thereof which appears on a list drawn up by the Commission for that purpose. (2) Commission Delegated Regulation (EU) 2019/625 (2) supplements Regulation (EU) 2017/625 as regards the conditions for the entry into the Union of consignments of certain animals and goods intended for human consumption from third countries or regions thereof in order to ensure that they comply with the relevant requirements established in the rules referred to in Article 1(2)(a) of Regulation (EU) 2017/625 (food safety) or with requirements recognised to be at least equivalent. Those conditions include the identification of the animals and goods intended for human consumption to which the requirement to come from a third country or region thereof listed in accordance with Article 126(2)(a) of Regulation (EU) 2017/625 applies. (3) Lists of third countries or regions thereof for the entry into the Union of consignments of certain animals and goods intended for human consumption are established to ensure compliance with food safety requirements in accordance with Article 11(1) of Regulation (EC) No 854/2004 of the European Parliament and of the Council (3), which will be repealed by 14 December 2019 by Regulation (EU) 2017/625, and with animal health requirements in accordance with Article 8(1) of Council Directive 2002/99/EC (4). When compliance with both human and animal health requirements was deemed necessary, common lists covering both aspects were laid down by Commission Implementing Regulation (EU) 2016/759 (5), Commission Regulation (EU) No 206/2010 (6), Commission Regulation (EC) No 119/2009 (7), Commission Decision 2007/777/EC (8), Commission Decision 2003/779/EC (9) and Commission Regulation (EU) No 605/2010 (10). (4) Additional lists of third countries or regions thereof from which the entry into the Union of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products is permitted, based on public health considerations, are established in Commission Decision 2006/766/EC (11), adopted under Article 11(1) of Regulation (EC) No 854/2004. (5) Since Regulation (EC) No 854/2004 is repealed by Regulation (EU) 2017/625 with effect from 14 December 2019 and in order to have one single legal act compiling all third countries or regions thereof required to be listed to enter certain animals and goods on the Union market from food and food safety perspective, it is appropriate to lay down lists for those animals and goods in this Regulation. (6) Since discussions within the context of the implementation of Regulation (EU) 2016/429 of the European Parliament and of the Council (12) are ongoing on the requirements for the listing of third countries or regions thereof for the entry into the Union of certain products of animal origin for animal health reasons, it is also appropriate to provide lists for these products of animal origin by laying down cross-references to the existing lists for animal health reasons in order to avoid duplication of lists. These lists have been drawn up on the basis of Regulation (EC) No 854/2004 and Directive 2002/99/EC at the request of the third countries concerned. In order to be on these lists, the competent authorities of the third countries provided appropriate guarantees, in particular as regards compliance or equivalence with Union food law and the organisation of the third country's competent authorities. The re-assessment of compliance with these conditions in accordance with Regulation (EU) 2017/625 is therefore not necessary. (7) It is appropriate to maintain common lists for the purpose of Regulation (EU) 2017/625 related to food and food safety with the existing lists, laid down for animal health reasons and to keep a coordinated approach by only listing third countries and regions thereof if a residue control programme has been approved in accordance with Council Directive 96/23/EC (13), when applicable. (8) Regulation (EC) No 853/2004 of the European Parliament and of the Council (14) lays down requirements for food business operators importing products of animal origin and composite products. In particular, it provides that food business operators importing products of animal origin from third countries or regions thereof are to ensure that the third country of dispatch appears on a list of third countries from which imports of such products are permitted. (9) Transitional measures providing for derogations from the import conditions laid down in Regulation (EC) No 853/2004 and applying to certain products of animal origin are provided for in Commission Regulation (EU) 2017/185 (15), and apply until 31 December 2020. (10) Additional lists of third countries or regions thereof must therefore be established at the latest before the transitional measures laid down in Regulation (EU) 2017/185 expire to avoid an interruption of the entry into the Union of consignments of those products of animal origin. Lists should be established in particular for rendered animal fats and greaves, reptile meat, insects and casings. (11) Food consisting of, isolated from or produced from insects or their parts, including live insects, are subject to novel food authorisation in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council (16). It is appropriate to establish a list for these groups of products. (12) It is necessary to establish before the end of the transitional measures provided for in Regulation (EU) 2017/185, a list of products of animal origin other than those for which specific lists have been laid down in this Regulation to avoid jeopardising the entry into the Union of currently imported products of animal origin, which are essential for European food business operators. (13) The transitional measures laid down in Regulation (EU) 2017/185 for certain products of animal origin and composite products were introduced because they represent a low risk for human health because of the very low quantities consumed or because the manufacturing of the products largely excludes human health risk. It is therefore disproportionate to request all evidence and guarantees from third countries in accordance with Article 127(3) of Regulation (EU) 2017/625 and Article 4 of Delegated Regulation (EU) 2019/625. (14) Lists should be laid down in this Regulation and deleted from Implementing Regulation (EU) 2016/759 and Decision 2006/766/EC. Regulation (EU) 2016/759 should therefore be amended accordingly and Decision 2006/766/EC should be repealed. (15) As Regulation (EU) 2017/625 applies with effect from 14 December 2019, this Regulation should also apply from that date. (16) Lists of third countries or regions thereof allowed, on the basis of their animal health status, for the entry into the Union of consignments of casings will only be established as from 21 April 2021 in accordance with Regulation (EU) 2016/429. It is appropriate that the list of third countries or regions thereof allowed for the entry into the Union of consignments of casings for human consumption applies only from the same date on. Transitional measures providing derogations concerning public health requirements for the entry into the Union of consignments of casings should therefore be extended until 20 April 2021. (17) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation concerns the lists of third countries or regions thereof from which consignments of certain animals and goods intended for human consumption shall be authorised for entry into the Union from food safety perspective in accordance with Article 126(2)(a) of Regulation (EU) 2017/625. Article 2 Definitions For the purpose of this Regulation, the following definitions shall apply: (1) fresh meat means fresh meat as defined in point 1.10 of Annex I to Regulation (EC) No 853/2004; (2) meat preparations means meat preparations as defined in point 1.15 of Annex I to Regulation (EC) No 853/2004; (3) meat means meat as defined in point 1.1 of Annex I to Regulation (EC) No 853/2004; (4) poultry means poultry as defined in point 1.3 of Annex I to Regulation (EC) No 853/2004; (5) wild game means wild game as defined in point 1.5 of Annex I to Regulation (EC) No 853/2004; (6) eggs means eggs as defined in point 5.1 of Annex I to Regulation (EC) No 853/2004; (7) egg products means egg products as defined in point 7.3 of Annex I to Regulation (EC) No 853/2004; (8) meat products means meat products as defined in point 7.1 of Annex I to Regulation (EC) No 853/2004; (9) treated stomachs, bladders and intestines means treated stomachs, bladders and intestines as defined in point 7.9 of Annex I to Regulation (EC) No 853/2004; (10) bivalve molluscs means bivalve molluscs as defined in point 2.1 of Annex I to Regulation (EC) No 853/2004; (11) fishery products means fishery products as defined in point 3.1 of Annex I to Regulation (EC) No 853/2004; (12) raw milk means raw milk as defined in point 4.1 of Annex I to Regulation (EC) No 853/2004; (13) dairy products means dairy products as defined in point 7.2. of Annex I to Regulation (EC) No 853/2004; (14) colostrum means colostrum as defined in point 1 of Section IX of Annex III of Regulation (EC) No 853/2004; (15) colostrum-based products means colostrum-based products as defined in points 2 of Section IX of Annex III of Regulation (EC) No 853/2004; (16) frogs' legs means frogs' legs as defined in point 6.1 of Annex I to Regulation (EC) No 853/2004; (17) snails means snails as defined in point 6.2 of Annex I to Regulation (EC) No 853/2004; (18) rendered animal fat means rendered animal fat defined in point 7.5 of Annex I to Regulation (EC) No 853/2004; (19) greaves means greaves as defined in point7.6 of Annex I to Regulation (EC) No 853/2004; (20) gelatine means gelatine as defined in point 7.7 of Annex I to Regulation (EC) No 853/2004; (21) collagen means collagen as defined in point 7.8 of Annex I to Regulation (EC) No 853/2004; (22) honey means honey as defined in point 1 of Part IX of Annex II of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (17); (23) apiculture products means apiculture products as defined in point 2 of Part IX of Annex II of Regulation (EU) No 1308/2013; (24) reptile meat means reptile meat as defined in point (16) of Article 2 of Regulation (EU) 2019/625; (25) insects means insects as defined in point (17) of Article 2 of Regulation (EU) 2019/625. Article 3 List of third countries or regions thereof authorised for the entry into the Union of fresh meat and meat preparations of ungulates Consignments of fresh meat and meat preparations of ungulates intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with point (a) of Article 14 of Regulation (EU) No 206/2010. Article 4 List of third countries or regions thereof authorised for the entry into the Union of meat of poultry, ratites and wild game birds, meat preparations of poultry, eggs and egg products Consignments of meat of poultry, ratites and wild game birds, meat preparations of poultry, eggs and egg products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with Article 3 of Commission Regulation (EC) No 798/2008 (18). Article 5 List of third countries or regions thereof authorised for the entry into the Union of meat of wild leporidae, of wild land mammals other than ungulates and leporidae, and of farmed rabbits Consignments of meat of wild leporidae, of wild land mammals other than ungulates and leporidae, and of farmed rabbits intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with Article 3 of Regulation (EC) No 119/2009. Article 6 List of third countries or regions thereof authorised for the entry into the Union of meat products and treated stomachs, bladders and intestines other than casings Consignments of meat products and treated stomachs, bladders and intestines, others than casings, intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with point (b) of Article 3 of Decision 2007/777/EC. However, consignments of biltong/jerky and pasteurised meat products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with Part 3 of Annex II of Decision 2007/777/EC. Article 7 Third countries or regions thereof authorised for the entry into the Union of casings Consignments of casings intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with Article 1 of Decision 2003/779/EC. Article 8 List of third countries or regions thereof authorised for the entry into the Union of live, chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods Consignments of live chilled, frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods intended for human consumption shall only be authorised for the entry into the Union if they come from third countries or regions thereof that are listed in Annex I. Nevertheless, entry into the Union of adductor muscles of pectinidae other than aquaculture animals, completely separated from the viscera and gonads, shall also be permitted from third countries not appearing on such a list. Article 9 List of third countries or regions thereof authorised for the entry into the Union of fishery products others than those referred to in Article 8 Consignments of fishery products others than those referred to in Article 8, intended for human consumption shall only be authorised for the entry into the Union if they come from third countries or regions thereof that are listed in Annex II. Article 10 List of third countries or regions thereof authorised for the entry into the Union of consignments of raw milk, colostrum, dairy products and colostrum-based products Consignments of raw milk, colostrum, dairy products and colostrum-based products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import into the Union in accordance with Article 2 of Regulation (EU) No 605/2010. Article 11 List of third countries or regions thereof authorised for the entry into the Union of frogs' legs Consignments of frogs' legs intended for human consumption shall only be authorised for the entry into the Union if they come from third countries or regions thereof that are listed in Annex III. Article 12 List of third countries or regions thereof authorised for the entry into the Union of snails, prepared in accordance with Section XI to Annex III to Regulation (EC) No 853/2004 Consignments of snails, prepared in accordance with Section XI of Annex III to Regulation (EC) No 853/2004 intended for human consumption shall only be authorised for the entry into the Union if they come from third countries or regions thereof that are listed in Annex III to this Regulation. Article 13 List of third countries or regions thereof authorised for the entry into the Union of rendered animal fats and greaves Consignments of rendered animal fats and greaves intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import of meat products into the Union in accordance with point (b)(i) of Article 3 of Decision 2007/777/EC. Article 14 List of third countries or regions thereof authorised for the entry into the Union of gelatine and collagen 1. Consignments of gelatine and collagen derived from bovine, ovine, caprine and porcine and equine animals, intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import of consignments of fresh meat of the specific ungulates into the Union in accordance with point (a) of Article 14 of Regulation (EU) No 206/2010, or from the South Korea, Malaysia, Pakistan or Taiwan. 2. Consignments of gelatine and collagen derived from poultry intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 for which imports of poultry meat of the respective species are authorised as specified in that part of that Annex or from Taiwan. 3. Consignments of gelatine and collagen derived from fishery products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof that are listed in Annex II. 4. Consignments of gelatine and collagen derived from leporidae and from wild land mammals others than ungulates intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 119/2009. Article 15 List of third countries or regions thereof authorised for the entry into the Union of raw materials for the production of gelatine and collagen 1. Consignments of raw materials for the production of gelatine and collagen derived from bovine, ovine, caprine and porcine and equine animals intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the import of consignments of fresh meat of the specific ungulates into the Union in accordance with point (a) of Article 14 of Regulation (EU) No 206/2010. 2. Consignments of raw materials for the production of gelatine and collagen derived from poultry intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof listed in Part 1 of Annex I to Regulation (EC) No 798/2008 for which imports of poultry meat of the respective species are authorised as specified in that part of that Annex. 3. Consignments of raw materials for the production of gelatine and collagen derived from fishery products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof that are listed in Annex II. 4. Consignments of raw materials for the production of gelatine and collagen derived from leporidae and from wild land mammals others than ungulates intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 119/2009. Article 16 List of third countries or regions thereof authorised for the entry into the Union of treated raw materials for the production of gelatine and collagen 1. Consignments of treated raw materials for the production of gelatine and collagen derived from bovine, ovine, caprine and porcine and equine animals intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries listed in column 1 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010, or from the South Korea, Malaysia, Pakistan or Taiwan. 2. Consignments of treated raw materials for the production of gelatine and collagen derived from poultry intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries listed in column 1 the table in of Part 1 of Annex I to Regulation (EC) No 798/2008 or from Taiwan. 3. Consignments of treated raw materials for the production of gelatine and collagen derived from fishery products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof that are listed in Annex II. 4. Consignments of treated raw materials for the production of gelatine and collagen derived from leporidae and from wild land mammals others than ungulates, intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries or regions thereof listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 119/2009. 5. Consignments of treated raw materials for the production of gelatine and collagen referred to in point 4(b)(iii) of Chapter I of Section XIV of Annex III to Regulation (EC) No 853/2004, shall only be authorised for the entry into the Union if they come from the third countries or regions thereof authorised for the entry of raw materials derived from those commodities in accordance with Article 15 of this Regulation. Article 17 List of third countries authorised for the entry into the Union of honey and other apiculture products Consignments of honey and other apiculture products intended for human consumption shall only be authorised for the entry into the Union if they come from the third countries listed in the Country column in the Annex to Commission Decision 2011/163/EU (19) and marked with an X in the Honey column in that Annex. Article 18 List of third countries or regions thereof authorised for the entry into the Union of certain highly refined products Consignments of highly refined chondroitin sulphate, hyaluronic acid, other hydrolysed cartilage products, chitosan, glucosamine, rennet, isinglass and amino acids intended for human consumption shall only be authorised for the entry into the Union if they come from the following third countries or regions thereof: 1. in the case of raw materials derived from ungulates, third countries listed in column 1 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010, or from South Korea, Malaysia, Pakistan or Taiwan; 2. in the case of raw materials derived from fishery products, all third countries or regions thereof that are listed in Annex II; 3. in the case of raw materials derived from poultry, third countries and or territories listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008. Article 19 List of third countries authorised for the entry into the Union of reptile meat Consignments of reptile meat intended for human consumption shall only be authorised for the entry into the Union if they come from Switzerland (20), Botswana, Vietnam, South Africa or Zimbabwe. Article 20 Third countries or regions thereof authorised for the entry into the Union of insects Consignments of insects intended for human consumption shall be authorised for the entry into the Union only if such foods are originated in and consigned from a third country or region thereof, from which insects have been authorised in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council and listed in Commission Implementing Regulation (EU) 2017/2470 (21). Article 21 List of third countries or regions thereof authorised for the entry into the Union of other products of animal origin Consignments of products of animal origin other than those referred to in Articles 3 to 20 intended for human consumption shall only be authorised for the entry into the Union if they come from the following third countries or regions thereof: 1. if derived from ungulates, the third countries listed in column 1 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010, or from the South Korea, Malaysia, Pakistan or Taiwan; 2. if derived from poultry, the third countries listed in the column 1 of the table in Part 1 of Annex I to Regulation (EC) No 798/2008 or from Taiwan; 3. if derived from fishery products, the third countries or regions thereof listed in Annex II; 4. if derived from leporidae and from wild land mammals other than ungulates, the third countries or regions thereof listed in column 1 of the table in Part 1 of Annex I to Regulation (EC) No 119/2009; 5. if derived from different species, the third countries or regions thereof listed in points 1 to 4 of this Article for each product of animal origin. Article 22 Amendment to Implementing Regulation (EU) 2016/759 Implementing Regulation (EU) 2016/759 is amended as follows: 1. Article 1 is deleted; 2. Annex I is deleted. Article 23 Repeal Decision 2006/766/EC is repealed. References to Decision 2006/766/EC shall be construed as references to this Regulation and read in accordance with the correlation table set out in Annex IV to this Regulation. Article 24 Transitional provisions Until 20 April 2021, Member States shall continue to allow the entry on their territory of consignments of casings referred to in Article 7 from third countries or regions thereof authorised for the import of such consignments into the Union in accordance with Article 1 of Decision 2003/779/EC. Article 25 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Delegated Regulation (EU) 2019/625 of 4 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council with regard to requirements for the entry into the Union of consignments of certain animals and goods intended for human consumption (see page 18 of this Official Journal). (3) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (OJ L 139, 30.4.2004, p. 206). (4) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (OJ L 18, 23.1.2003, p. 11). (5) Commission Implementing Regulation (EU) 2016/759 of 28 April 2016 drawing up lists of third countries, parts of third countries and territories from which Member States are to authorise the introduction into the Union of certain products of animal origin intended for human consumption, laying down certificate requirements, amending Regulation (EC) No 2074/2005 and repealing Decision 2003/812/EC (OJ L 126, 14.5.2016, p. 13). (6) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (7) Commission Regulation (EC) No 119/2009 of 9 February 2009 laying down a list of third countries or parts thereof, for import into, or transit through, the Community of meat and wild leporidae, of certain wild land mammals and farmed rabbits and the veterinary certification requirements (OJ L 39, 10.2.2009, p. 12). (8) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (9) Commission Decision 2003/779/EC of 31 October 2003 laying down animal health requirements and the veterinary certification for the import of animal casings from third countries (OJ L 285, 1.11.2003, p. 38). (10) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk, dairy products, colostrum and colostrum-based products intended for human consumption (OJ L 175, 10.7.2010, p. 1). (11) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53). (12) Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 84, 31.3.2016, p. 1). (13) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). (14) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (OJ L 139, 30.4.2004, p. 55). (15) Commission Regulation (EU) 2017/185 of 2 February 2017 laying down transitional measures for the application of certain provisions of Regulations (EC) No 853/2004 and (EC) No 854/2004 of the European Parliament and of the Council (OJ L 29, 3.2.2017, p. 21). (16) Regulation (EU) 2015/2283 of the European Parliament and of the Council of 25 November 2015 on novel foods, amending Regulation (EU) No 1169/2011 of the European Parliament and of the Council and repealing Regulation (EC) No 258/97 of the European Parliament and of the Council and Commission Regulation (EC) No 1852/2001 (OJ L 327, 11.12.2015, p. 1). (17) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (18) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (19) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40). (20) In accordance with the Agreement of 21 June 1999 between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (21) Commission Implementing Regulation (EU) 2017/2470 of 20 December 2017 establishing the Union list of novel foods in accordance with Regulation (EU) 2015/2283 of the European Parliament and of the Council on novel foods (OJ L 351, 30.12.2017, p. 72). ANNEX I LIST OF THIRD COUNTRIES OR REGIONS THEREOF FROM WHICH ENTRY INTO THE UNION ARE PERMITTED OF LIVE, CHILLED, FROZEN OR PROCESSED BIVALVE MOLLUSCS, ECHINODERMS, TUNICATES AND MARINE GASTROPODS FOR HUMAN CONSUMPTION (1) COUNTRY ISO CODE THIRD COUNTRY OR REGIONS THEREOF REMARKS AU Australia CA Canada CH Switzerland (2) CL Chile GL Greenland JM Jamaica Only marine gastropods JP Japan Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods KR South Korea Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods MA Morocco Processed bivalve molluscs belonging to the species Acanthocardia tuberculatum must be accompanied by: (a) an additional health attestation in accordance with the model set out in Part B of Appendix V of Annex VI to Commission Regulation (EC) No 2074/2005 (OJ L 338, 22.12.2005, p. 27); and (b) the analytical results of the test demonstrating that the molluscs do not contain a paralytic shellfish poison (PSP) level detectable by the bioassay method. NZ New Zealand PE Peru Only eviscerated Pectinidae (scallops) of aquaculture origin TH Thailand Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods TN Tunisia TR Turkey US United States of America Washington State and Massachusetts UY Uruguay VN Vietnam Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods (1) Including those covered by the definition of fishery products in point 3.1, of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council (OJ L 139, 30.4.2004, p. 55). (2) In accordance with the Agreement of 21 June 1999 between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). ANNEX II LIST OF THIRD COUNTRIES OR REGIONS THEREOF FROM WHICH ENTRY INTO THE UNION ARE PERMITTED OF FISHERY PRODUCTS, OTHER THAN THOSE COVERED BY ANNEX I COUNTRY ISO CODE THIRD COUNTRY OR REGIONS THEREOF RESTRICTIONS AE United Arab Emirates AG Antigua and Barbuda Only live lobsters AL Albania AM Armenia Only live wild crayfish, heat processed non-farmed crayfish and frozen non-farmed crayfish AO Angola AR Argentina AU Australia AZ Azerbaijan Only caviar BA Bosnia and Herzegovina BD Bangladesh BJ Benin BN Brunei Only aquaculture products BR Brazil BQ Bonaire, Sint Eustatius, Saba BS The Bahamas BY Belarus BZ Belize CA Canada CG Congo Only fishery products caught, gutted (where appropriate), frozen and packed in their final packaging at sea CH Switzerland (1) CI Cote d'Ivore CL Chile CN China CO Colombia CR Costa Rica CU Cuba CV Cape Verde CW CuraÃ §ao DZ Algeria EC Ecuador EG Egypt ER Eritrea FJ Fiji FK Falkland Islands GA Gabon GD Grenada GE Georgia GH Ghana GL Greenland GM Gambia GN Guinea Only fish that has not undergone any preparation or processing operation other than heading, gutting, chilling or freezing. The reduced frequency of physical checks, provided for by Commission Decision 94/360/EC (OJ L 158, 25.6.1994, p. 41), shall not be applied. GT Guatemala GY Guyana HK Hong Kong HN Honduras ID Indonesia IL Israel IN India IR Iran JM Jamaica JP Japan KE Kenya KI Republic of Kiribati KR South Korea KZ Kazakhstan LK Sri Lanka MA Morocco MD Republic of Moldova Only caviar ME Montenegro MG Madagascar MK North Macedonia MM Myanmar MR Mauretania MU Mauritius MV Maldives MX Mexico MY Malaysia MZ Mozambique NA Namibia NC New Caledonia NG Nigeria NI Nicaragua NZ New Zealand OM Oman PA Panama PE Peru PF French Polynesia PG Papua New Guinea PH Philippines PM Saint Pierre and Miquelon PK Pakistan RS Serbia Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 RU Russia SA Saudi Arabia SB Solomon Islands SC Seychelles SG Singapore SH Saint Helena Not including the islands of Tristan da Cunha and Ascension Tristan da Cunha Not including the islands of Saint Helena and Ascension Only lobsters (fresh or frozen) SN Senegal SR Suriname SV El Salvador SX Sint Maarten TG Togo TH Thailand TN Tunisia TR Turkey TW Taiwan TZ Tanzania UA Ukraine UG Uganda US United States of America UY Uruguay VE Venezuela VN Vietnam YE Yemen ZA South Africa ZW Zimbabwe (1) In accordance with the Agreement of 21 June 1999 between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). ANNEX III LIST OF THIRD COUNTRIES OR REGIONS THEREOF FROM WHICH ENTRY INTO THE UNION ARE PERMITTED OF FROGS' LEGS AND SNAILS, PREPARED IN ACCORDANCE WITH SECTION XI TO ANNEX III TO REGULATION (EC) NO 853/2004 INTENDED FOR HUMAN CONSUMPTION COUNTRY ISO CODE THIRD COUNTRY OR REGIONS THEREOF RESTRICTIONS AE United Arab Emirates AL Albania AO Angola AR Argentina AU Australia AZ Azerbaijan BA Bosnia and Herzegovina BD Bangladesh BJ Benin BR Brazil BQ Bonaire, Sint Eustatius, Saba BS The Bahamas BY Belarus BZ Belize CA Canada CH Switzerland (1) CI Cote d'Ivore CL Chile CN China CO Colombia CR Costa Rica CU Cuba CV Cape Verde CW CuraÃ §ao DZ Algeria EC Ecuador EG Egypt ER Eritrea FJ Fiji FK Falkland Islands GA Gabon GD Grenada GE Georgia GH Ghana GL Greenland GM Gambia GT Guatemala GY Guyana HK Hong Kong HN Honduras ID Indonesia IL Israel IN India IR Iran JM Jamaica JP Japan KE Kenya KI Republic of Kiribati KR South Korea KZ Kazakhstan LK Sri Lanka MA Morocco MD Republic of Moldova Only snails ME Montenegro MG Madagascar MK North Macedonia MM Myanmar MR Mauretania MU Mauritius MV Maldives MX Mexico MY Malaysia MZ Mozambique NA Namibia NC New Caledonia NG Nigeria NI Nicaragua NZ New Zealand OM Oman PA Panama PE Peru PF French Polynesia PG Papua New Guinea PH Philippines PM Saint Pierre and Miquelon PK Pakistan RS Serbia Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 RU Russia SA Saudi Arabia SB Solomon Islands SC Seychelles SG Singapore SH Saint Helena Not including the islands of Tristan da Cunha and Ascension SN Senegal SR Suriname SV El Salvador SX Sint Maarten SY Syria Only snails TG Togo TH Thailand TN Tunisia TR Turkey TW Taiwan TZ Tanzania UA Ukraine UG Uganda US United States of America UY Uruguay VE Venezuela VN Vietnam YE Yemen ZA South Africa ZW Zimbabwe (1) In accordance with the Agreement of 21 June 1999 between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). ANNEX IV CORRELATION TABLE REFERRED TO IN ARTICLE 23 Decision 2006/766/EC This Regulation Article 1 Article 8 Article 2 Article 9 Article 3  Article 4  Annex I Annex I Annex II Annex II